83133: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-29046: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83133


Short Caption:GAAL VS. LAS VEGAS 101 INC.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A776982Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Rehearing Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:07/08/2021 / Kuzemka, KristineSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:08/11/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantJack's Place Bar and Grill LLCDavid J. Winterton
							(David J. Winterton & Associates, Ltd.)
						


AppellantJack GaalDavid J. Winterton
							(David J. Winterton & Associates, Ltd.)
						


RespondentLas Vegas 101 Inc.Stephen A. Davis
							(Former)
						
							(Jones Lovelock)
						Marta D. Kurshumova
							(Jones Lovelock)
						Nicole E. Lovelock
							(Jones Lovelock)
						Michael R. Rocheleau
							(Rocheleau Law Group/Right Lawyers)
						Assly Sayyar





Docket Entries


DateTypeDescriptionPending?Document


06/30/2021Filing FeeFiling Fee due for Appeal. (SC)


06/30/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-18840




06/30/2021Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)21-18843




06/30/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-18845




07/06/2021Notice of Appeal DocumentsFiled Case Appeal Statement.  (SC)21-19306




07/06/2021Docketing StatementFiled Docketing Statement.  (SC)21-19307




07/06/2021Filing FeeFiling Fee Paid. $250.00 from David J. Winterton.  Check no. 12135. (SC)


07/06/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-19326




07/08/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Kristine M. Kuzemka. (SC)21-19565




07/12/2021Notice/IncomingFiled Notice of Appearance of Counsel for Respondent Las Vegas 101, LLC (Rock Rocheleau of the law firm Right Lawyers, files this Notice of Appearance as an attorney of record on behalf of Respondent Las Vegas 101, Inc.) (SC)21-20049




08/03/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for September 16, 2021, at 1:00 PM. (SC)21-22556




09/22/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 06/01/21, 06/02/21, 06/04/21 and 06/10/21. To Court Reporter: Brynn White (REJECTED PER NOTICE ISSUED 09/23/21). (SC)


09/23/2021Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)21-27450




09/23/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 06/01/21, 06/02/21, 06/04/21 and 06/10/21.  To Court Reporter: Brynn White. (SC)21-27466




09/30/2021TranscriptFiled Notice from Court Reporter. Brynn White stating that the requested transcripts were delivered.  Dates of transcripts: 06/01/21, 06/02/21, 06/04/21 and 06/10/21. (SC)


10/06/2021Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: October 4, 2021, at 1:00 PM. (SC)21-28680




10/06/2021Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: November 4, 2021, at 2:00 PM. (SC)21-28681




11/08/2021Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)21-32046




11/09/2021Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement. Court reporter's certificate of delivery of transcripts due: 30 days.   Appellant(s): Appellant's opening brief and appendix due: 90 days. (SC)21-32209




02/04/2022BriefFiled Appellant's Opening Brief. (REJECTED PER NOTICE ISSUED 2/4/22) (SC)


02/04/2022Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days. (SC)22-03864




02/04/2022Notice/IncomingFiled Notice of Appearance of Counsel for Respondent Las Vegas 101, LLC. (SC)22-03897




02/07/2022BriefFiled Appellant's Opening Brief. (SC)22-04029




02/07/2022AppendixFiled Appellant's Appendix, Volume 1. (SC)22-04031




02/07/2022AppendixFiled Appellant's Appendix, Volume 2. (SC)22-04030




02/07/2022AppendixFiled Appellant's Appendix, Volume 3. (SC)22-04032




02/07/2022Order/ProceduralFiled Order.  Pursuant to the notice of appearance filed on February 4, 2022, the clerk of this court shall add attorneys Stephen A. Davis and Marta D. Kurshumova and the law firm Jones Lovelock to the docket as counsel of record for respondent.  (SC)22-04080




03/09/2022BriefFiled Respondent Las Vegas 101, Inc.'s Answering Brief. (SC)22-07475




03/09/2022AppendixFiled Respondent Las Vegas 101, Inc.'s Appendix. (SC)22-07476




04/08/2022BriefFiled Appellant's Reply Brief. (SC)22-11181




04/08/2022Case Status UpdateBriefing Completed/To Screening. (SC)


07/27/2022Notice/IncomingFiled Notice of Disassociation of Counsel and Notice of Appearance of Nicole E. Lovelock, Esq. (SC)22-23573




08/11/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)22-25223




09/16/2022Order/DispositionalFiled Order of Affirmance.  "ORDER the judgment of the district court AFFIRMED."  SNP22-JH/LS/DH  (SC)22-29046




09/20/2022Petition/BarFiled Petition for Rehearing. (REJECTED PER NOTICE ISSUED 9/20/22) (SC)


09/20/2022Notice/OutgoingIssued Notice Returning Rehearing Petition Unfiled. Filing fee was not submitted with petition. (SC)22-29560




09/20/2022Post-Judgment PetitionFiled Appellant's Petition for Rehearing. (SC)Y22-29565




09/21/2022Filing FeeRehearing Filing Fee Paid. $150.00 from David J. Winterton. E-Payment Ref. no. 22092137242948. (SC)



Combined Case View